Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 28, 2022 has been entered. Claims 1-12 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 5-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer et al. (US 2007/0269676).
Regarding claims 1, 5-6, 8, Singer discloses that, as illustrated in Figs. 1 and 2, a screw (Fig. 1, item 24) for an extruder (Fig. 1, item 20), the screw comprising:
a screw body (Fig. 2, item 50) having an external surface (as shown in Fig. 2) coated by an external functionalization coating (Fig. 2, item 34 or 40 ([0026], lines 6-8)), wherein the external functionalization coating is in a material which is compatible, from the point of view of the chemical and physical interactions, with an extruding material and with the end use of the same (In Tables 1-2 of the teachings of Singer, WC200, WC210 and WC219 from Conforma Clad are applied for the external functionalization coating. These materials majorly include Tungsten carbide (40-70%), Nickel (25-45%) and Chromium (4-10%). In general, these materials are compatible (from the point of view of the chemical and physical interactions) with an extruding material and with the end use of the same), and 
a wear detection-quantification coating (Fig. 2, item 52 (a diffusion barrier layer ([0026])); at least there is one layer of the diffusion barrier layer (related to claim 8)) at least partially coating the screw body and arranged between the external surface and the external functionalization coating (as shown in Fig. 2), the wear detection-quantification coating being detectable with respect to the external functionalization coating (Since the diffusion barrier layer is made by a certain material such as a nickel-based alloy ([0028], lines 3-4) (related to claim 6) and has a certain thickness (50 microns ([0041], lines 1-4)) (related to claim 5), it is different from the external functionalization coating. So, the diffusion barrier layer is inherently “detectable”).  
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer et al. (US 2007/0269676).
Regarding claims 9-12, Singer discloses that, as illustrated in Figs. 1-2, extruder device (Fig. 1, item 20 including item 24 (screw) and 22 (barrel); [0025]) for extruding a material, comprising:
a plurality of components (Fig. 1, item 20 including item 24 (screw) and 22 (barrel), each having a body coated by an external functionalization coating (Fig. 1, item 34 or 40), wherein at least one of the components which, during extrusion, is brought into contact with the material to be extruded, is at least partially coated by a wear detection-quantification coating (Fig. 2, item 52 (a diffusion barrier layer ([0026])) arranged between the body of the component and the corresponding external functionalization coating, and wherein the wear detection-quantification coating being detectable with respect to the external functionalization coating (Since the diffusion barrier layer is made by a certain material such as a nickel-based alloy ([0028], lines 3-4) and has a certain thickness (50 microns ([0041], lines 1-4)), it is different from the external functionalization coating. So, the diffusion barrier layer is inherently “detectable”), wherein the external functionalization coating is in a material which is compatible, from the point of view of the chemical and physical interactions, with an extruding material and with the end use of the same (In Tables 1-2 of the teachings of Singer, WC200, WC210 and WC219 from Conforma Clad are applied for the external functionalization coating. These materials majorly include Tungsten carbide (40-70%), Nickel (25-45%) and Chromium (4-10%). In general, these materials are compatible (from the point of view of the chemical and physical interactions) with an extruding material and with the end use of the same).  
 Singer discloses that, the plurality of components comprises:
at least one screw having a screw body with an external surface thereof coated by the external functionalization coating (Fig. 1, item 40), wherein the wear detection-quantification coating (Fig. 2, item 52) at least partially coating the screw body and arranged between the external surface and the external functionalization coating, and 
a cylinder (Fig. 1, item 22 (a extruder barrel ([0025]))) provided with a cylinder body comprising an internal recess in which the screw is made to slide (as shown in Fig. 1), the internal recess having an internal surface (Fig. 1, item 28 (an interior surface ([0025]))) adapted to be brought into contact with the external surface of the screw body, the cylinder being provided with an end wall provided with a through hole for extruding the material (as shown in Fig. 1).
Singer discloses that, the internal surface of the internal recess is coated by the external functionalization coating (Fig. 1, item 34) (related to claim 11).  
 Singer discloses that, the internal surface is coated by the wear detection-quantification coating (Fig. 2, item 52 ([0026], lines 6-8)) (related to claim 12).      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2007/0269676) as applied to claim 1 above, further in view of Ghanimi (US 11,052,626).
Regarding claims 2-3, 7, Singer discloses the detectable diffusion barrier layer as the wear detection-quantification coating. However, Singer does not explicitly disclose that, the wear detection-quantification coating is visually distinguishable from the external functionalization coating and is of a color different from that of the external functionalization coating. In the same field of endeavor, screw press, Ghanimi discloses that, as illustrated in Figs. 1-3, a wear indicator layer 27 is visually distinguishable from the external functionalization coating (for example, Figs. 2-3, item 23) and is of a color different from that of the external functionalization coating (col. 6, lines 40-45). Ghanimi discloses that, as illustrated in Fig. 3, the screw further comprising a compatibillizing layer (Fig. 3, item 26 (an adhesive layer (col. 6, lines 17-24; col. 6, lines 40-45))) arranged between the screw body and the wear detection-quantification coating and/or between the wear detection-quantification coating and the external functionalization coating (as shown in Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singer to incorporate the teachings of Ghanimi to provide that a wear indicator layer 27 is visually distinguishable from the external functionalization coating and is of a color different from that of the external functionalization coating. Doing so would be possible to detect when the hard material particles 23 (coating) are abraded, as recognized by Ghanimi (col. 4, lines 40-45; col. 6, lines 40-45).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2007/0269676) as applied to claim 1 above, further in view of Wang (CN 8510304A, English translation provided).
Regarding claim 4, Singer does not disclose the wear detection-quantification coating is made of a material having a hardness greater than 1500 HV. In the same field of endeavor, coating on screw, Wang discloses that, the wear detection-quantification coating is made of a material having a hardness greater than 1500 HV (p.g. 2, lines 35-37). The claimed the wear detection-quantification coating is made of a material having a hardness greater than 1500 HV is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the wear detection-quantification coating having a higher hardness comes from Wang itself.      
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claims 1 and 9 that the diffusion barrier layer 52 of Singer is not at all a wear detection-quantification coating since it has a different function, it is not persuasive. Singer discloses that the diffusion barrier layer 52 has the same location (for example, underneath the wear-resistant layer 34 or 40 as shown in Fig. 2) and the same material (for example, a nickel-based alloy ([0028], lines 3-4)) with the wear detection-quantification coating in the disclosure of Applicant. The diffusion barrier layer 52 should have a similar function of detection with respect to the external functionalization coating in the disclosure of Applicant.  The diffusion barrier layer is a coating that is capable of detecting wear and there is no structural difference between the claimed wear detection quantification coating and the diffusion barrier layer.
It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

Regarding arguments that it is not accurate that the barrier layer 52 is detectable, it is not persuasive. It is clear that, in Tables 1-2 of the teachings of Singer, WC200, WC210 and WC219 from Conforma Clad are applied for the external functionalization coating. These materials majorly include Tungsten carbide (40-70%), Nickel (25-45%) and Chromium (4-10%). Thus, the external functionalization coating is not only made of Nickel. So, the contents of different materials will make distinctions (such as color) between the external functionalization coating and the barrier layer. 
Regarding arguments (as amended) in claims 1 and 9 that Singer does not disclose that wear resistant layer 34 is compatible, from the point of view of the chemical and physical interactions, with the extruding material and with the end use of the same, it is not persuasive. In Tables 1-2 of the teachings of Singer, WC200, WC210 and WC219 from Conforma Clad are applied for the external functionalization coating. These materials majorly include Tungsten carbide (40-70%), Nickel (25-45%) and Chromium (4-10%). In general, these materials are compatible (from the point of view of the chemical and physical interactions) with an extruding material and with the end use of the same.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742